Name: 78/1036/EEC: Council Decision of 18 December 1978 amending Decision 75/459/EEC on action by the European Social Fund for persons affected by employment difficulties
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-12-30

 Avis juridique important|31978D103678/1036/EEC: Council Decision of 18 December 1978 amending Decision 75/459/EEC on action by the European Social Fund for persons affected by employment difficulties Official Journal L 374 , 30/12/1978 P. 0037 - 0038 Greek special edition: Chapter 05 Volume 3 P. 0159 ++++COUNCIL DECISION OF 18 DECEMBER 1978 AMENDING DECISION 75/459/EEC ON ACTION BY THE EUROPEAN SOCIAL FUND FOR PERSONS AFFECTED BY EMPLOYMENT DIFFICULTIES ( 78/1036/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 71/66/EEC OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ) , AS AMENDED BY DECISION 77/801/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 3 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 4 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 5 ) , WHEREAS REGULATION ( EEC ) NO 3039/78 ( 6 ) CREATED TWO NEW TYPES OF AID FOR YOUNG PEOPLE FROM THE EUROPEAN SOCIAL FUND : WHEREAS COUNCIL DECISION 75/459/EEC OF 22 JULY 1975 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR PERSONS AFFECTED BY EMPLOYMENT DIFFICULTIES ( 7 ) , AS LAST AMENDED BY DECISION 77/802/EEC ( 8 ) , SHOULD BE AMENDED TO STATE THAT THE NEW TYPES OF AID MAY QUALIFY THEREUNDER FOR ASSISTANCE FROM THE FUND , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF DECISION 75/459/EEC SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 3 THE AIDS ELIGIBLE FOR ASSISTANCE FROM THE FUND PURSUANT TO THIS DECISION SHALL BE THOSE LAID DOWN IN ARTICLE 3 ( 1 ) OF REGULATION ( EEC ) NO 2396/71 , AS AMENDED BY REGULATION ( EEC ) NO 2893/77 , AND THOSE LAID DOWN IN ARTICLE 1 ( 1 ) OF REGULATION ( EEC ) NO 3039/78 , PURSUANT TO ARTICLE 1 ( 3 ) OF THAT REGULATION . " ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES AND SHALL ENTER INTO FORCE ON 1 JANUARY 1979 . DONE AT BRUSSELS , 18 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT H . -D . GENSCHER ( 1 ) OJ NO L 28 , 4 . 2 . 1971 , P . 15 . ( 2 ) OJ NO L 337 , 27 . 12 . 1977 , P . 8 . ( 3 ) OJ NO C 100 , 25 . 4 . 1978 , P . 5 . ( 4 ) OJ NO C 131 , 5 . 6 . 1978 , P . 22 . ( 5 ) OJ NO C 283 , 27 . 11 . 1978 , P . 29 . ( 6 ) OJ NO L 361 , 23 . 12 . 1978 , P . 3 . ( 7 ) OJ NO L 199 , 30 . 7 . 1975 , P . 36 . ( 8 ) OJ NO L 337 , 27 . 12 . 1977 , P . 10 .